Name: Commission Regulation (EEC) No 2666/82 of 5 October 1982 amending for the fifth time Regulation (EEC) No 3183/80 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products in relation in particular to the import and export of small quantitiesl
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  trade
 Date Published: nan

 6 . 10 . 82 Official Journal of the European Communities No L 283/7 COMMISSION REGULATION (EEC) No 2666/82 of 5 October 1982 amending for the fifth time Regulation (EEC) No 3183/80 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products in relation in particular to the import and export of small quantities '  im Rahmen eines Zollverfahrens, das die Einfuhr unter Aussetzung der anzuwendenden ZÃ ¶lle, Abgaben gleicher Wirkung oder AbschÃ ¶pfungen erlaubt,' 2 . Article 5 ( 1 ) is replaced by the following : ' 1 . A licence shall not be required and may not be produced for the purposes of operations :  as specified in Articles 5, 19b and 26 of Regula ­ tion (EEC) No 2730/79, or  of a non-commercial nature, or THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof and the corresponding provisions of the other Regulations on the common organization of markets in agricultural products , Whereas, for the purpose of simplifying administrative procedures, a licence is not required and may not be produced for transactions involving small quantities except where advance fixing of a levy or refund is requested ; whereas experience in relation to tariff quotas has shown that an exception should also be made where the benefit of special import or export arrangements is granted by means of a licence ; whereas Commission Regulation (EEC) No 3183/80 (3), as last amended by Regulation (EEC) No 49/82 (4) should be amended accordingly ; Whereas the opportunity should be taken to correct an error in the German text of Article 2 of Regulation (EEC) No 3183/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees,  relating to quantities such that the amount of the security for the corresponding licence would be five ECU or less. However, if the quantity in kilograms corresponding to five ECU is not 50 or a multiple of 50 , the security limit shall be deemed to be such that the quantity in kilo ­ grams equals 50 or the multiple of 50 next above . In addition , where licences are issued on a headage, or similar basis and five ECU does not correspond exactly to a whole number, the security limit shall be deemed to be such that the quantity, on a headage or similar basis , corresponds to the whole number next above . Notwithstanding the provisions of the preceding subparagraph a licence or certificate must be produced when advance fixing of the levy or refund is requested or when the importation or exportation is being made under preferential arrangements which are granted by means of a licence .'HAS ADOPTED THIS REGULATION : Article 1 Article 2Regulation (EEC) No 3183/80 is hereby amended as follows : 1 . In the German text the first indent of Article 2 ( 1 ) (b) is replaced by the following text : This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14 . 6 . 1982, p . 1 . ( 3) OJ No L 338 , 13 . 12 . 1980 , p . 1 0 OJ No L 7, 12 . 1 . 1982, p . 7 . It shall apply with effect from 1 November 1982. No L 283/8 Official Journal of the European Communities 6 . 10 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1982. For the Commission Poul DALSAGER Member of the Commission